 605307 NLRB No. 100T.L.C. ST. PETERSBURG1In view of our decision, we need not reach the Respondent's ex-ception to the judge's statement that the Respondent was required to
demonstrate that 42 of the 82 unit employees had repudiated the
Union.2In addition to the remedy by the judge, we shall order the Re-spondent to make whole unit employees for any losses incurred as
a result of the Respondent's unilateral implementation of a new ben-
efits package, as set forth in Kraft Plumbing & Heating, 252 NLRB891 fn. 2 (1980), enfd. 661 F.2d 940 (9th Cir. 1981), the amounts
to be computed in the manner set forth in Ogle Protection Service,183 NLRB 682 (1970), with interest as computed in New Horizonsfor the Retarded, 283 NLRB 1173 (1987).3See NLRB v. Curtin Matheson Scientific, 110 S.Ct. 1542 (1990);Burger Pits, 273 NLRB 1001 (1984); Master Slack Corp., 271NLRB 78 (1984).4As the judge noted, Sofco, Inc., 268 NLRB 159 (1983), on whichthe Respondent relies, is distinguishable; for, in that case, the super-
visor who heard the employee repudiations testified and was subject
to cross-examination concerning the statements and their surrounding
circumstances. Such testimony by those who heard the employee
statements is necessary in order to determine whether the employees
unequivocally repudiated the Union. Indeed, it is, at the least, ques-
tionable whether the employees who allegedly told Richardson they
did not want to sign the decertification petition until they heard
``what promises Beaudoin would make to them'' made statements
amounting to unequivocal repudiations of the Union.5Beaudoin testified that he relied on a petition signed by 30 em-ployees, the employee statements discussed above, written resigna-
tions from the Union, the relatively small number of employees who
had authorized dues checkoff.6We also reject the Respondent's suggestion that, even if eachfactor on which Beaudoin relied cannot be established objectively,ContinuedT.L.C. St. Petersburg, Inc. and 1115 Nursing Homeand Hospital Employees UnionÐFlorida,
Divisionof1115Joint Board. 
Case 12±CA±14336±1May 18, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHOn November 18, 1991, Administrative Law JudgeRichard J. Linton issued the attached decision. The Re-
spondent filed exceptions and a supporting brief and
the General Counsel and Charging Party filed answer-
ing briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order as
modified.21. The judge found, and we agree, that the Respond-ent has not established a good-faith doubt, based on
objective considerations, that the Union no longer en-
joyed the support of a majority of the unit employees.3In so doing, we reject the Respondent's exception to
the judge's decision to attach no weight to hearsay tes-
timony by the Respondent's president, Gerard
Beaudoin, concerning statements allegedly made to
employee Ruthie Richardson and Supervisor Brenda
Adams and conveyed to Beaudoin, in which certain
employees purportedly repudiated the Union.In order to justify the serious step of withdrawingrecognition without an election, the Board requires that
the bases on which an employer relies be objectively
established. Bolton-Emerson, Inc., 293 NLRB 1124,1127 (1989); Terrell Machine Co., 173 NLRB 1480,1481 (1969), enfd. 427 F.2d 1088 (4th Cir. 1970), cert.
denied 398 U.S. 929 (1970). Here, the Respondent has
demonstrated only that Richardson and Adams con-
veyed purported employee statements to Beaudoin;neither Richardson nor Adams testified as to the state-ments made to them by the employees. Without the
testimony of Richardson and Adams concerning the
circumstances surrounding the employees' alleged
statements, the Respondent has not satisfied its burden
of proving that its good-faith doubt that the Union lost
its majority status was based on objective factors and
the judge properly accorded no weight to that aspect
of Beaudoin's testimony.4The Respondent argues that, even if each of the fac-tors5on which Beaudoin relied is alone insufficient tosupport a good-faith doubt, ``the cumulative force of
the combination of [these] factors'' nonetheless estab-
lishes that the Respondent was justified in withdrawing
recognition from the Union. We disagree.The Respondent's reliance on the small number ofemployees authorizing dues checkoff to support its
good-faith doubt is misplaced. That is because, as the
judge noted, the number of employees who have au-
thorized the checkoff of union dues does not indi-
cateÐparticularly in a right-to-work State such as Flor-
idaÐhow many employees favor union representation,
whether or not they are members of the union. Simi-
larly, as discussed above, the alleged oral employee
statements purportedly repudiating the Union are of no
evidentiary value. The remaining factors cited by the
Respondent, whether considered individually or collec-
tively, do not constitute sufficient objective consider-
ations to warrant a good-faith doubt of the Union's
continued majority support. Except for the 30 signa-
tures on the petition, and arguably the 7 written res-
ignations from the Union, the factors relied on by the
Respondent are unreliable and unpersuasive indicators
of employee sentiment. Thus the Respondent has not
met its burden of showing that its withdrawal of rec-
ognition was based on objective evidence sufficient to
establish that it had a good-faith belief of a lack of
majority support. Therefore, the Respondent's with-
drawal of recognition and unilateral changes in em-ployees' terms and conditions of employment violated
Section 8(a)(5) and (1) of the Act.6 606DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
they nonetheless should be considered in determining his good faithin withdrawing recognition from the Union. The standard the Re-
spondent proposes would alter the test from one of objective consid-
erations to one in which the Respondent's good faith could be estab-
lished by subjective factors. We decline to depart from longstanding
precedent.7See also East Texas Steel Castings Co., 191 NLRB 113, 114(1971) (any doubt about union's desires resolved by filing of charge
and issuance of complaint).2. For the reasons stated by the judge, we reject theRespondent's exception to the judge's finding that it
had an obligation to respond to the Union's letters of
August 30, 1990, and January 11, 1991. Assuming for
argument's sake that the Respondent treated the Au-
gust 30 letter as simply a statement of its contractual
obligation to provide the information described in the
letter, and not as a request that it provide the informa-
tion, we note that any ambiguity as to the purpose of
the letter was resolved when the Union sent an iden-
tical letter on January 11.7Thus, at least as of January11, Respondent knew or should have known that the
Union was requesting information. The judge found,
and we agree, that there was a statutory obligation to
furnish this information. Accordingly, the Respond-
ent's failure to furnish to the Union the requested in-
formation as outlined in its letter of January 11, 1991,
violated Section 8(a)(5) and (1).ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, T.L.C.
St. Petersburg, Inc., St. Petersburg, Florida, its officers,
agents, successors, and assigns, shall take the action
set forth in the Order as modified.1. Insert the following as paragraph 2(c) and reletterthe subsequent paragraphs.``(c) Make whole unit employees for any loss theymay have incurred as a result of the unilateral imple-
mentation of a new benefits package, in the manner set
forth in footnote 2 of this decision.''3. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organize To form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
refuse to recognize and bargain with1115 Nursing Home and Hospital Employees Union-
Florida, Division of 1115 Joint Board as the exclusive
bargaining representative of all the employees in the
bargaining unit described below.WEWILLNOT
make unilateral changes in yourwages, hours, or working conditions, and WEWILLNOT
bypass the Union and deal directly with you on such
matters, including soliciting you to participate in a
company resolution committee.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
notify the Union in writing that: (1) wenow rescind our December 27, 1990 withdrawal of
recognition from the Union; (2) we now recognize the
Union as the exclusive bargaining representative of the
employees in the bargaining unit; (3) we immediately
will furnish the information the Union requested by its
letters of August 30, 1990, and January 11, 1991; (4)
the Union's physical access to TLC's St. Petersburg
nursing home is restored for the purposes enumerated
in article 5 of the collective-bargaining agreement
which expired December 31, 1990; (5) at the Union's
written request, we will rescind all or any part of thebenefits package which TLC, effective January 1,
1991, unilaterally implemented; and (6) at the Union's
request, we will meet and bargain.WEWILL
rescind our December 27, 1990 with-drawal of recognition from the Union.WEWILL
immediately furnish to the Union the in-formation it requested by its letters of August 30,
1990, and January 11, 1991.WEWILL
restore to the Union physical access to ourSt. Petersburg nursing home for the purposes enumer-
ated in article 5 of the collective-bargaining agreement
which expired December 31, 1990.WEWILL
, at the Union's request, rescind all or anypart of the benefits package which TLC, effective Jan-
uary 1, 1991, unilaterally implemented, and WEWILL
make employees whole, with interest, for any losses
they may have incurred as a result of our unlawful im-
plementation.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All employees, including porters, maids, laundryworkers, nurses aides and orderlies, gardeners, 607T.L.C. ST. PETERSBURG1Complaint par. 19 actually alleges that by these acts ``Respond-ent has failed and refused ... to bargain ... in good faith ...

within the meaning of Section 8(a)(1) and (5) of the Act.'' There
are no independent 8(a)(1) allegations and there is no conclusory
paragraph that TLC has interfered with, restrained, or coerced em-
ployees within the meaning of Sec. 8(a)(1) of the Act. Hence, the
8(a)(1) is derivative only, as in Sec. 8(a)(5) and (1).2The General Counsel attached a proposed order and a proposednotice to the Government's brief.3References to the single-volume transcript of testimony are byvolume and page. Exhibits are designated G.C. Exh. for the General
Counsel's, R. Exh. for Respondent TLC's, and Jt. Exh. for the joint
exhibits. Charging Party 1115 offered no exhibits.dishwashers and kitchen helpers, ward clerks, andmaintenance employees employed at TLC's St.
Petersburg, Florida facility; but excluding all reg-
istered nurses, licensed practical nurses, office
staff, physical therapists, watchmen, supervisors,
and guards as defined in the Act.T.L.C. ST. PETERSBURG, INC.Evelyn M. Korschgen, Esq. and Michael B. Frost, Esq., forthe General Counsel.Jeffrey L. Braff, Esq. (Cohen, Shapiro, Polisher, Shiekmanand Cohen), of Philadelphia, Pennsylvania, for TLC.Stuart A. Weinberger, Esq. (Richard M. Greenspan, P.C.), ofWhite Plains, New York, for the Charging Union.DECISIONSTATEMENTOFTHE
CASERICHARDJ. LINTON, Administrative Law Judge. As its col-lective-bargaining agreement with Union 1115 was about to
expire, TLC withdrew recognition from the Union. Finding
that the employer, TLC, did not carry its burden of rebutting
the Union's presumption of majority status, I further find that
TLC violated Section 8(a)(5) of the Act on December 27,
1990, when it withdrew recognition from Union 1115 and
thereafter, effective January 1, 1991, unilaterally changed
benefits and otherwise refused to recognize and bargain with
the Union. I order TLC to recognize and to bargain with
Union 1115 and, if the Union so requests, to rescind the uni-
lateral changes in benefits.I presided at the trial of this case in Tampa, Florida, onAugust 21, 1991, pursuant to the March 18, 1991 complaint
and notice of hearing (complaint) issued by the General
Counsel of the National Labor Relations Board through the
Regional Director for Region 12 of the Board. The complaint
is based on a charge filed January 10, 1991 (and later
amended) by 1115 Nursing Home and Hospital Employees
UnionÐFlorida, Division of 1115 Joint Board (Union, 1115,
or Charging Party) against T.L.C. St. Petersburg, Inc. (TLC,
Company, or Respondent). All dates are for 1990 unless oth-
erwise indicated.The General Counsel alleges in the complaint that TLCviolated Section 8(a)(5) of the Act by refusing, since about
August 30, 1990, to furnish information requested by the
Union; withdrawing recognition from the Union about De-
cember 27 and thereafter failing to bargain with the Union;
unilaterally implementing a benefit package about January 1,
1991; and about January 7, 1991, bypassing the Union, deal-
ing directly with unit employees, and refusing the Union ac-
cess to TLC's facility in St. Petersburg, Florida.1By its answer TLC admits certain factual matters but de-nies violating the Act.On the entire record, including my observation of the de-meanor of the single witness, and after considering the briefs
filed by the General Counsel,2the Union, and TLC, I makethe followingFINDINGSOF
FACTI. JURISDICTIONThe Company (Respondent TLC) a Florida corporation,operates a nursing home in St. Petersburg, Florida, where it
provides in-patient medical and professional care services for
geriatric patients. During the past 12 months, The Company
has derived gross revenue of at least $100,000. In these 12
months the Company has purchased goods worth $5000 or
more direct from points outside Florida. I find that Respond-
ent TLC is an employer within the meaning of Section 2(2),
(6), and (7) of the Act.II. LABORORGANIZATIONINVOLVED
TLC admits, and I find, that the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. Case PresentationsCalling no witnesses, the General Counsel presented theGovernment's case-in-chief by way of the pleadings, joint
exhibits, a stipulation containing 11 numbered fact statements
(G.C. Exh. 2), and then rested. Charging Party 1115 also
rested. (1:20.) After an opening statement, Respondent TLC
called the only witness, Gerard M. J. Beaudoin, TLC's presi-
dent since February 1990, and rested. (1:28, 186.)3B. TLC Withdraws Recognition December 27, 19901. AllegationsComplaint paragraph 13 (as slightly modified at the hear-ing, 1:25) alleges that TLC withdrew recognition from the
Union on December 27, and complaint paragraph 14 (as
amended at the hearing, 1:26) alleges that since January 1,
1991, TLC has failed and refused to recognize and bargain
with the Union. Paragraph 19 alleges that the conduct vio-
lates Section 8(a)(5) and (1) of the Act. Admitting the facts,
TLC denies violating the Act.2. The recognized bargaining unitAs reflected in the stipulated facts, for about 5 years be-fore mid-October 1988 the Union had been recognized by
TLC's predecessor, Wedgewood Health Care (WHC), as the
exclusive bargaining representative for employees in the bar-
gaining unit at the St. Petersburg, Florida nursing home.WHC had recognized the Union in a series of collective-bar-
gaining agreements, with the most recent collective-bargain-
ing agreement effective by its terms for the period January
1, 1987, through December 31, 1990. The recognized bar- 608DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
gaining unit, which the parties have stipulated as being ap-propriate, is described as:All employees, including porters, maids, laundry work-ers, nurses aides and orderlies, gardeners, dishwashers
and kitchen helpers, ward clerks, and maintenance em-
ployees employed at TLC's St. Petersburg, Florida fa-
cility; but excluding allregistered nurses, licensed prac-
tical nurses, office staff, physical therapists, watchmen,
supervisors, and guards as defined in the Act.Purchasing WHC's St. Petersburg nursing home on Octo-ber 12, 1988, and thereafter operating it basically unchanged
as WHC's successor, TLC also adopted the terms of the ex-
isting collective-bargaining agreement. On December 13,
1990, TLC and Union 1115 began negotiations for a renewal
contract of the collective-bargaining agreement set to expire
December 31.3. TLC withdraws recognitionBeaudoin testified that on December 26 two employees,Ed Gonzalez and Ruthie Richardson, gave him a petition (R.
Exh. 12) containing 44 signatures. (1:93-94, 117, 151-152.)
The petition bears the caption:WE, THEEMPLOYEESATT
.L.C. WISHNOLONGERTO
HAVETHELOCALUNION
1115 REPRESENTUSATT
.L.C.ST. PETERSBURG.Believing the 44 signatures constituted a majority of thebargaining unit, Beaudoin telephoned the Union, asking for
Secretary-Treasurer Tannenbaum. When Tannenbaum re-
turned Beaudoin's call the next day, December 27, Beaudoin
informed him of the petition and the number of signatures,
read the caption to him, and advised Tannenbaum that TLC
as of that time was withdrawing recognition from the Union
and ceasing contract negotiations. (1:117-118, 151-153.) The
parties have stipulated that on December 27 TLC withdrew
its recognition of the Union. (G.C. Exh. 2 at 9.) The parties
further stipulated that when recognition was withdrawn, the
unit consisted of 82 employees. (1:14-16, 172-174; Jt. Exh.
5.) Thus, a majority of the unit would be 42.Beaudoin testified that when he spoke with the Union'sTannenbaum on December 27 he had in mind four factors
to support his withdrawal of recognition: (1) the petition, (2)
oral statements by employees as reported by Brenda Adams
and Ruthie Richardson, (3) checkoff register, and (4) written
resignations. (1:118, 147, 153.) Based on all these factors
(discussed separately, below), Beaudoin thought that 60 to 70
unit employees no longer wished to be represented by the
Union. (1:152.) The General Counsel and the Union contend
that the actual number is short of the necessary 42.4. Applicable lawAt the expiration of a collective-bargaining agreement, theunion enjoys a rebuttable presumption of majority status.
NLRB v. Curtin Matheson Scientific, 110 S.Ct. 1542 (1990);NLRB v. Imperial House Condominium, 831 F.2d 999 (11thCir. 1987); Worldwide Dectective Bureau, 296 NLRB 148(1989); Century Papers, 284 NLRB 1151, 1157 (1987). Torebut the presumption and lawfully withdraw recognition of
the union, the employer must establish that one (or both) oftwo conditions existed on the date recognition is withdrawn:(1) the union did not in fact enjoy majority support, or, the
more usual option, (2) the withdrawal of recognition and theaccompanying refusal to bargain were based on a good-faith
and reasonably grounded doubtÐdemonstrated by objective
factorsÐof the union's majority status. Curtin Matheson,supra; Burger Pits, 273 NLRB 1001 (1984); Master SlackCorp., 271 NLRB 78, 84 (1984). Moreover, the atmospheremust be free of any unfair labor practices having a meaning-
ful impact in bringing about the employees' repudiation of
the union. Master Slack.The Fifth Circuit views the employer's burden a ``heavy''one to be discharged with ``clear and convincing'' evidence.
United Supermarkets v. NLRB, 862 F.2d 549 (5th Cir. 1989).Fifth Circuit decisions before the September 30, 1981 circuit
split bind the Eleventh Circuit. Bickerstaff Clay Products v.NLRB, 871 F.2d 980 fn. 8 (11th Cir. 1989). The Fifth Cir-cuit's ``clear and convincing'' standard predates creation of
the Eleventh Circuit. See, for example, J. Ray McDermott &Co. v. NLRB, 571 F.2d 850, 859 (5th Cir. 1978) (``con-vincing evidence''). Even if the Eleventh Circuit applies that
standard, the Board does not, Bolton-Emerson, 293 NLRB1124, 1127 (1989), and I am bound to apply Board law.
Texas Petrochemicals Corp., 296 NLRB 1057 (1989), re-manded on other point 923 F.2d 398 (5th Cir. 1991).Evidence of employee rejection of the union must comefrom the employees themselves, and not from the employer
on their behalf. Montgomery Ward & Co., 210 NLRB 717(1974). This does not mean that at trial the employer is re-
quired to call the employees as witnesses and elicit their tes-
timony before an administrative law judge. An employer may
rely on quoted comments of the employees and not on self-
serving general assertions by the employer that in its opinion
the employees do not support the union. Sofco, 268 NLRB159, 160 fn. 10 (1983). Although the employer may prove
the employee statements through the supervisor or other em-
ployer representative who heard them, testimony of super-
visors quoting reports by employees on third-party employee
comments is hearsay which the Board disregards. Manna ProPartners, 304 NLRB 782 (1991); Sofco, id. This resultdoubtlessly obtains because any such hearsay would not be
subject to testing by cross-examination.One area of difference is that of the relevance of unionmembership, membership resignations, numbers of employ-
ees on dues-checkoff, and numbers of revocations of dues-
checkoff authorizations. As cited in TLC's brief at 22-23, the
Sixth Circuit views this matterÐparticularly a rapid de-
clineÐas being a relevant factor to be weighed in the overall
assessment of objective considerations. Landmark Inter-national Trucks v. NLRB, 699 F.2d 815 (6th Cir. 1983);Thomas Industries v. NLRB, 687 F.2d 863 (6th Cir. 1982).The Eleventh Circuit, where this case arises, also weighs this
factor. Bickerstaff Clay Products v. NLRB, 871 F.2d 980(11th Cir. 1989). However, under Board law this factor is ir-
relevant because it does not equate to a repudiation of rep-
resentation by the incumbent union. Bolton-Emerson, 293NLRB 1124, 1127 (1989); Colonna's Shipyard, 293 NLRB136, 139 (1989); Stratford Visiting Nurses, 264 NLRB 1026(1982).Especially is that so in a right-to-work state. Colonna's;Imperial House Condominium, 279 NLRB 1225, 1237(1986). Although the Union asserts that Florida is a right-to- 609T.L.C. ST. PETERSBURGwork state (Br. at 16), no party paused long enough to offerevidence of that fact or to cite statute or Florida state case
on the point. Even so, in Imperial House, cited by the Union,
Judge Howard Grossman finds Florida to be a right-to-work
state. Imperial House, id. at fn. 21. In the absence of evi-
dence that Florida has repealed its law, the presumption is
that the law's existence remains. Paperworkers v. Inter-national Paper Co., 920 F.2d 852 fn. 7 (11th Cir. 1991).Determining whether an employer entertains a good-faithdoubt of a union's majority status is a question of fact.
Bickerstaff, supra. I turn now to summarize the facts per-taining to the four factors President Gerard Beaudoin asserts
that he relied on when, on December 27, he withdrew rec-
ognition from the Union.5. TLC's withdrawal factorsa. The petitionThe petition consists of three separate pages, each bearingthe caption which I quoted earlier. Perhaps because the pages
were circulated separately, the 44 signatures include several
duplicates, names of employees no longer in the unit on De-
cember 27, and 1 supervisor. Thus, all parties agree, and I
find, that only 30 of the 44 names are to be counted as ex-
pressing a desire that Union 1115 not represent them. (G.C.
Br. at 4, 11-12; U. Br. at 5, 11; TLC Br. at 14, 18.)b. Employee statementsBeaudoin testified that within the 4 to 6 weeks before De-cember 27 Ruthie Richardson, a unit employee circulating
the petition, told him that she did not want the Union rep-
resenting her and that four other unit employees (James
Boyd, Mary Bristol, Carol Jackson, and Gloria Robinson) did
not want the Union at TLC but declined to sign the petition
because they first wanted to know what promises Beaudoin
would make to them and because they were concerned the
Union would retaliate against them. On advice of counsel,
Beaudoin did not approach the four to corroborate Richard-
son's report. (1:96, 112-115, 139-140; G.C. Exh. 7.)Richardson's reported description of the comments of thefour other employees demonstrates why the inability to cross
examine Richardson, the person who allegedly spoke with
the four employees (apparently as she circulated the petition),
renders such hearsay reports worthless. At the trial I over-
ruled hearsay objections by the General Counsel and theUnion, ruling that I would be guided in my decision by the
case law. (1:92, 102, 113-114.) Now sustaining the objec-
tions, I attach no weight to the hearsay reports. Manna ProPartners, supra. Richardson's name is among the 30 validones on the petition, I do not count her name again.A similar report was made to Beaudoin by Brenda Adams,TLC's director of housekeeping, a member of management
who reports directly to Beaudoin. (1:116, 176.) Between De-
cember 13 and 25, Beaudoin testified, Adams reported that
all eight employees under her supervision told her that they
wanted out of the Union, did not want to be represented by
the Union, but were afraid to sign the petition because of
what the Union might do. (1:101-102, 111-112, 133-134;
G.C. Exh. 7.) The eight employees named by Adams to
Beaudoin are: Linda Avant, Willie Belle Dixon, Frances
Pilley, Rochelle Watson, Jane Weeks, Vicki Wilcox, Ella
Wright, and Woodrow Wynn.As Pilley signed the petition (notwithstanding the reportedfears), it raises a question of just how reliable the report is
from Supervisor Adams. Moreover, as Adams did not testify
she could not be cross examined respecting the cir-
cumstances under which her eight employees expressed
themselves to her. That is, did each one volunteer this ex-
pression to Adams, or did Adams, the person holding power
over their employment, approach her employees and solicit
these expressions?In Sofco, 268 NLRB 159, 160, 165 (1983), the plant man-ager described comments and conversations which he person-
ally heard or had. He could be, and was, cross examined on
his descriptions. Thus, it appears that, under Board law, the
supervisor who heard the employee comments or had the
conversations with unit employees must testify so that he or
she may be cross examined. The ability to cross-examine at
least the supervisor is absolutely vital since the employer is
not required to call the unit employees themselves. Accord-
ingly, now sustaining the objections of the General Counsel
and the Union, I attach no weight to Beaudoin's testimony
about the reports of Supervisor Brenda Adams, and I shall
not count the seven names she listed in addition to Frances
Pilley who did sign the petition.c. Checkoff registerBeaudoin testified that on December 27 he thought therewere only about 25 unit employees who had authorized their
union dues to be deducted by checkoff. (1:91, 175.) There
actually were 32. (G.C. Exhs. 3, 4; 1:142-147, 175, 182-183.)
However, under Board law the number of employees who
have authorized their union dues to be checked off is irrele-
vant because no one knows how many employees who favor
union representation do not become or remain union mem-
bers authorizing dues checkoff. See the cases I cited in the
discussion of applicable law, plus Hotel & Restaurant Em-ployees, 213 NLRB 651, 652 (1974). Particularly is this true,as here, in a right-to-work state such as Florida. Accordingly,
I attach no weight to this factor.d. Written resignationsBeaudoin names 10 employees who, as of December 27,had resigned their union membership. (1:148-149.) Several of
the names are in dispute on the basis that the Union had no-
tified TLC that the resignations were untimely, under the
Union's constitution and bylaws, or simply stale because
signed in 1989, with one dated in 1988. There is no dispute
that 3 of the 10, Michelle Brooks, Tyrone Brown, and
Alphonso Collins, subsequently (and well before December
27) had revoked their resignations. (G.C. Exh. 5; 1:158-159.)
That Beaudoin counted these three as late as the trial detracts
from his efforts to show a good-faith doubt.Discounting the three who revoked leaves seven. Even ifall 7 were counted they would bring TLC's total only to 37,
well short of the 42 needed. I therefore find it unnecessary
to analyze the seven resignations any further.6. ConclusionsHaving found that no more than 37 employees from a unitof 82 can be counted, as of December 27, in the category
of those repudiating representation by Union 1115, it is clear,
and I find, that on December 27, 1990, the Union continued 610DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
to enjoy a presumption of majority support among the em-ployees of the bargaining unit. Moreover, TLC cannot other-
wise claim a good faith doubt here. The factors TLC relies
on either are legally irrelevantÐsuch as hearsay reports and
less than a majority on dues checkoffÐor else insufficient in
number to justify a good-faith finding.Accordingly, as alleged in the General Counsel's com-plaint, I find that Respondent TLC violated Section 8(a)(5)
and (1) of the Act by (1) withdrawing recognition from the
Union on December 27, 1990, and (2) since January 1, 1991,
failing and refusing to recognize and bargain with the Union.C. Other Refusal-to-Bargain Violations1. IntroductionThe complaint alleges four other acts or refusals to be vio-lative of Section 8(a)(5) of the Act. My finding of continued
majority status, with no good-faith withdrawal of recognition
on December 27, essentially dictates findings of violations as
to these others. Indeed, TLC briefs only as to one of the
four, a request for information. That is the only allegation on
which a question is raised by TLC.2. Bypassing the UnionAs amended, the complaint alleges, the answer admits, andI find that about January 7, 1991, TLC bypassed the Union
and dealt directly with unit employees ``by soliciting em-
ployees to participate in a Company resolution committee.''
I find that TLC violated Section 8(a)(5) and (1) by such con-
duct.3. Denial of physical accessTLC admits that, as alleged in complaint paragraph 18,since about January 7, 1991, it has failed and refused to
allow Union representatives physical access to the St. Peters-
burg nursing home. The collective-bargaining agreement pro-
vides for this access, and such a condition survives contract
expiration. Colonna's Shipyard, 293 NLRB 136, 141 (1989).By such conduct TLC, I find, has violated Section 8(a)(5)
and (1) of the Act.4. Benefits package unilaterally implementedTLC admits that on January 16, 1991, retroactive to Janu-ary 1, it unilaterally implemented a benefit package affecting
rates of pay, wages, hours of employment, and other terms
and conditions of employment. By such admitted conduct
TLC, I find, violated Section 8(a)(5) and (1) of the Act, as
alleged.5. Failure to furnish requested informationThe stipulated facts (G.C. Exh. 2 at 6, 7) disclose that bycertified letters dated August 30, 1990 (Jt. Exh. 3), and Janu-
ary 11, 1991 (Jt. Exh. 4), the Union requested, and TLC has
failed to respond or furnish, the following data:In accordance with our existing Collective Bar-gaining Agreement which states, ``The Employer shall
forthwith give the Union a list of regular employees
covered by this Agreement including categories, wages
and dates of employment and shall thereafter promptlyfurnish the names, dates of employment, categories, andwages of any new regular employees in the Collective
Bargaining Agreement.''Any questions please contact our office.TLC took no action in response to the Union's duplicatedletter, Beaudoin testified, because it is merely a ``statement.''
``That's why I read it and I just filed it away.'' (1:119.) Con-
tending that its inaction, ``except perhaps to laugh'' (Br. at
28), was not unlawful because the letter is merely a declara-
tory statement requesting no action, TLC argues that no vio-
lation can be found.Citing cases such as Keauhou Beach Hotel, 298 NLRB702 (1990), the General Counsel argues that even if theUnion's letter is ambiguous, TLC was obligated to request
a clarification. (Br. at 20.) In Keauhou Beach the Boardwrote:It is well established that an employer may not simplyrefuse to comply with an ambiguous and/or overbroad
information request, but must request clarification
and/or comply with the request to the extent it encom-
passes necessary and relevant information.Whether drafted from arrogance, carelessness, or indiffer-ence, the Union's letter is less than a model of clarity. Nev-
ertheless, Beaudoin, I find, knew very well that the Union
was requesting the data described in the letter, and for unit
employees. (Consistent with the collective-bargaining agree-
ment, and common sense, the last three words of the re-
quested data should not refer to the collective-bargaining
agreement but should read ``in the bargaining unit.'' The
meaning is obvious to anyone acting in good faith, and a
clarification could have been requested.) The information is
necessary and relevant. Beaudoin's ``file and forget'' attitude
reflects his overall lack of good faith. I therefore find that
TLC, as alleged, violated Section 8(a)(5) and (1) of the Act
by failing and refusing to supply the requested information
to the Union.CONCLUSIONSOF
LAW1. Respondent TLC has failed to rebut the Union's pre-sumption of continuing majority status.2. TLC has engaged in unfair labor practices within themeaning of 29 U.S.C. §158(a)(5) and (1) and 29 U.S.C.

152(6) and (7).REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, I shall order it to cease and desist,
to bargain on request with the Union and, if an under-
standing is reached, to embody the understanding in a signed
agreement. I also shall order TLC (1) to furnish the Union
the requested information, (2) to grant the Union physical ac-
cess to TLC's St. Petersburg nursing home in accordance
with past practice and the provision of the expired collective-
bargaining agreement, and (3) on written request of the
Union, to rescind the benefit package, or any part, unilater-
ally implemented on the effective date of January 1, 1991. 611T.L.C. ST. PETERSBURG4If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended4ORDERThe Respondent, T.L.C. St. Petersburg, Inc., St. Peters-burg, Florida, its officers, agents, successors, and assigns,
shall1. Cease and desist from(a) Withdrawing recognition of the Union as the exclusivebargaining representative of all the employees in the bar-
gaining unit described below in paragraph 2(b).(b) Refusing to bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions of em-
ployment with the Union as the exclusive bargaining rep-
resentative of all the employees in the bargaining unit.(c) Unilaterally implementing a benefits package affectingterms and conditions of employment of employees in the bar-
gaining unit.(d) Refusing to furnish the Union information that is rel-evant and necessary to its role as the exclusive bargaining
representative of the employees in the bargaining unit.(e) Bypassing the Union and dealing directly with unit em-ployees by soliciting them to participate in a company reso-
lution committee.(f) Denying union representatives physical access to the St.Petersburg nursing home.(g) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Notify, in writing, 1115 Nursing Home and HospitalEmployees UnionÐFlorida, Division of 1115 Joint Board
that TLC rescinds its withdrawal of recognition from the
Union and that TLC recognizes the Union as the exclusive
bargaining representative of the employees in the bargaining
unit.(b) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appropriate
unit concerning terms and conditions of employment and, if
an understanding is reached, embody the understanding in a
signed agreement:All employees, including porters, maids, laundry work-ers, nurses aides and orderlies, gardeners, dishwashers
and kitchen helpers, ward clerks, and maintenance em-
ployees employed at TLC's St. Petersburg, Florida fa-
cility; but excluding all registered nurses, licensed prac-
tical nurses,office staff, physical therapists, watchmen,
supervisors, and guards as defined in the Act.(c) Immediately furnish the Union with the information itrequested by the letters dated August 30, 1990, and January
11, 1991.(d) Notify the Union in writing that TLC restores to theUnion physical access to TLC's St. Petersburg nursing home
for the purposes enumerated in Article 5 of the collective-
bargaining agreement between the parties which expired De-
cember 31, 1990.(e) At the Union's request, rescind all or any part of thebenefits package unilaterally implemented effective January
1, 1991, at the St. Petersburg facility.(f) Post at its St. Petersburg, Florida nursing home copiesof the attached notice marked ``Appendix.''5Copies of thenotice, on forms provided by the Regional Director for Re-
gion 12, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(g) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.